                                                      Case 2:17-cv-02407-JAD-VCF Document 262 Filed 03/12/20 Page 1 of 4



                                                  1 Scott S. Thomas
                                                    Nevada Bar No. 7937
                                                  2 sst@paynefears.com
                                                    Sarah J. Odia
                                                  3 Nevada Bar No. 11053
                                                    sjo@paynefears.com
                                                  4 PAYNE & FEARS LLP
                                                    6385 S. Rainbow Blvd, Suite 220
                                                  5 Las Vegas, Nevada 89118
                                                    Telephone: (702) 851-0300
                                                  6 Facsimile: (702) 851-0315

                                                  7 Attorneys for Plaintiff and Counterdefendant
                                                    CENTEX HOMES
                                                  8

                                                  9                             UNITED STATES DISTRICT COURT
                                                 10                                    DISTRICT OF NEVADA
                                                 11
PAYNE & FEARS LLP




                                                 12 CENTEX HOMES,                                  Case No. 2:17-cv-02407-JAD-VCF
               6385 S. RAINBOW BLVD, SUITE 220
                  LAS VEGAS, NEVADA 89118




                                                 13                Plaintiff,
                      ATTORNEYS AT LAW




                                                                                                   STIPULATION FOR DISMISSAL WITH
                         (702) 851-0300




                                                 14         v.                                     PREJUDICE OF DEFENDANT FEDERAL
                                                                                                   INSURANCE COMPANY AND
                                                 15 ST. PAUL FIRE AND MARINE                       [PROPOSED] ORDER
                                                    INSURANCE COMPANY, a Connecticut
                                                 16 corporation; EVEREST NATIONAL
                                                    INSURANCE COMPANY, a Delaware
                                                 17 corporation; INTERSTATE FIRE &                              ECF No. 262
                                                    CASUALTY COMPANY; an Illinois
                                                 18 corporation; LEXINGTON INSURANCE
                                                    COMPANY, a Delaware corporation;
                                                 19 FEDERAL INSURANCE COMPANY; an
                                                    Indiana corporation; and ADMIRAL
                                                 20 INSURANCE COMPANY, a New Jersey
                                                    Corporation,
                                                 21
                                                                   Defendants.
                                                 22
                                                    EVEREST NATIONAL INSURANCE
                                                 23 COMPANY, a Delaware corporation,

                                                 24                Counterclaimant,
                                                 25         v.
                                                 26 CENTEX HOMES, a Nevada general
                                                    partnership,
                                                 27
                                                                 Counterdefendant.
                                                 28
                                                      Case 2:17-cv-02407-JAD-VCF Document 262 Filed 03/12/20 Page 2 of 4



                                                  1 EVEREST NATIONAL INSURANCE
                                                    COMPANY, a Delaware corporation,
                                                  2
                                                              Cross-Claimant,
                                                  3
                                                         v.
                                                  4
                                                    INTERSTATE FIRE & CASUALTY
                                                  5 COMPANY, an Illinois corporation,

                                                  6                 Cross-Plaintiff.
                                                  7
                                                    ST. PAUL FIRE AND MARINE
                                                  8 INSURANCE COMPANY,

                                                  9                 Third-Party Plaintiffs,
                                                 10         v.
                                                 11 UNDERWRITERS AT LLOYDS LONDON;
PAYNE & FEARS LLP




                                                    PROBUILDERS SPECIALTY INSURANCE
                                                 12 COMPANY, RRG; NEW HAMPSHIRE
               6385 S. RAINBOW BLVD, SUITE 220




                                                    INSURANCE COMPANY; FIRST
                  LAS VEGAS, NEVADA 89118




                                                 13 SPECIALTY INSURANCE COMPANY;
                      ATTORNEYS AT LAW




                                                    ARCH SPECIALTY INSURANCE
                         (702) 851-0300




                                                 14 COMPANY; IRONSHORE SPECIALTY
                                                    INSURANCE COMPANY; ROCKHILL
                                                 15 INSURANCE COMPANY; and FIREMAN’S
                                                    FUND INSURANCE COMPANY,
                                                 16
                                                               Third-Party Plaintiffs.
                                                 17

                                                 18
                                                 19         IT IS HEREBY STIPULATED by and between Plaintiff CENTEX HOMES (“Plaintiff”)
                                                 20 and Defendant FEDERAL INSURANCE COMPANY (“Defendant”), through their respective

                                                 21 attorneys of record, that Plaintiff's Complaint filed against Defendant shall be dismissed with

                                                 22 prejudice pursuant to FRCP 41(a)(2). Plaintiff and Defendant shall bear their own attorneys’ fees

                                                 23 and costs.

                                                 24 / / /

                                                 25 / / /

                                                 26 / / /

                                                 27 / / /

                                                 28 / / /


                                                                                                   -2-
                                                      Case 2:17-cv-02407-JAD-VCF Document 262 Filed 03/12/20 Page 3 of 4



                                                  1   Dated: _3/12/2020__________________                  Dated: __3/11/2020____________________
                                                  2   PAYNE & FEARS LLP                                    MORALES FIERRO & REEVES
                                                  3   By:      /s/ Sarah J. Odia                           By: __/s/ Ramiro Morales_______________
                                                            Sarah J. Odia, Esq.                                Ramiro Morales, Esq.
                                                  4         6385 S. Rainbow Blvd, Suite 220                    William C. Reeves, Esq.
                                                            Las Vegas, NV 89118                                600 S. Tonopah Drive, Ste. 300
                                                  5         (702) 851-0300
                                                                                                               Las Vegas, NV 89106
                                                  6   Attorneys for Plaintiff                                  (702) 699-7822
                                                      CENTEX HOMES
                                                  7                                                        Attorneys for Defendant
                                                                                                           FEDERAL INSURANCE COMPANY
                                                  8

                                                  9

                                                 10

                                                 11
PAYNE & FEARS LLP




                                                                                                  ORDER
                                                 12
               6385 S. RAINBOW BLVD, SUITE 220




                                                            IT  IS SO
                                                             Based  on ORDERED      thatbetween
                                                                       the stipulation    Plaintiff's claimsand
                                                                                                  plaintiff   against Defendant
                                                                                                                Defendant       Federal
                                                                                                                           Federal      Insurance
                                                                                                                                   Insurance      Company
                                                                                                                                             Company [ECF
                  LAS VEGAS, NEVADA 89118




                                                 13
                      ATTORNEYS AT LAW




                                                    No. 262], which I construe as a joint motion under Local Rule 7-1(c) because it was signed by
                         (702) 851-0300




                                                    in the instant matter, Case No. 2:17-cv-02407-JAD-VCF, are dismissed with prejudice. All parties
                                                 14 fewer than all the parties or their attorneys, and with good cause appearing, IT IS HEREBY
                                                    ORDERED
                                                    shall         thatown
                                                          bear their   ALL  CLAIMSfees
                                                                          attorneys’   AGAINST
                                                                                           and costs. Defendant Federal Insurance Company are
                                                 15 DISMISSED with prejudice, each side to bear its own fees and costs.

                                                 16 DATED:_________________

                                                 17

                                                 18                                               ______________________________________
                                                 19                                               JENNIFER A. DORSEY
                                                                                                  UNITED STATES DISTRICT COURT JUDGE
                                                 20                                                Dated: March 13, 2020

                                                 21

                                                 22

                                                 23

                                                 24

                                                 25

                                                 26

                                                 27

                                                 28


                                                                                                     -3-
